          Case 1:20-cv-01228-REB Document 3 Filed 12/02/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                        _________________________________________



IN THE MATTER OF:
RECUSAL OF ALL UNITED STATES JUDGES                                     20-CV-01228-RB-JHR
FOR THE DISTRICT OF NEW MEXICO


                                    ORDER OF RECUSAL


       Case No. 20-CV-01228-RB-JHR asserts claim against me, Chief United States District

Judge William P. Johnson. Under the circumstances, it is appropriate for all judicial officers for

the District of New Mexico to recuse in 20-CV-01228-RB-JHR. United States District Judge

Blackburn, for the District of Colorado, has consented to the designation and assignment as

presiding judge in this case.

       IT IS THEREFORE ORDERED THAT:

       1. All judicial officers of the District of New Mexico recuse in this action; and

       2. Pursuant to the designation and provisions of Title 28, United States Code § 291(b),

           the Honorable Blackburn, United States District Judge, District of Colorado, shall

           preside over the above-captioned case.

       DONE this 2nd day of December, 2020.



                                     FOR THE COURT:



                                     ______________________________________
                                     WILLIAM P. JOHNSON
                                     CHIEF UNITED STATES DISTRICT JUDGE
